Name: Commission Regulation (EEC) No 3065/82 of 18 November 1982 amending Regulation (EEC) No 1753/82 as regards the sale of skimmed-milk powder for use in feed for calveso
 Type: Regulation
 Subject Matter: means of agricultural production;  processed agricultural produce;  economic policy;  cooperation policy;  agricultural activity
 Date Published: nan

 19 . 11 . 82 Official Journal of the European Communities No L 323/ 15 COMMISSION REGULATION (EEC) No 3065/82 of 18 November 1982 amending Regulation (EEC) No 1753/82 as regards the sale of skimmed-milk powder for use in feed for calves HAS ADOPTED THIS REGULATION : Article 1 The following paragraph shall be added to Article 3 of Regulation (EEC) No 1753/82 ; 'However, on application by the party concerned, the provisions of Article 1 ( 1 ) (a) and (2) (b) of Regulation (EEC) No 356/80 shall remain applicable until 30 November 1982, provided that he proves to the satisfaction of the competent authority that on the date of entry into force of this Regulation he held stocks of products manufac ­ tured in accordance with the rules applying prior to that date . The application referred to in the preceding para ­ graph must be submitted by 30 November 1982 at the latest.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 1 83/82 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Commission Regulation (EEC) No 1753/82 (3) repealed Regulations (EEC) No 2307/79 (4) and (EEC) No 356/80 (*) ; whereas, as a result, certain provisions of Commission Regulation (EEC) No 1 725/79 (6), as last amended by Regulation (EEC) No 232/82 Q, and in particular that relating to a maximum copper content are applicable with effect from 6 July 1982 ; whereas the requirement that a lower maximum copper content be observed with effect from that date poses a problem for certain producers who have produced and stored pre-mixes conforming to the old rules ; whereas to avoid substan ­ tial losses for these producers provision should be made for a transitional period for using up stocks ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 6 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 140 , 20 . 5 . 1982, p . 1 . (3) OJ No L 193, 3 . 7 . 1982, p . 6 . (4) OJ No L 264, 20 . 10 . 1979, p . 20 . O OJ No L 38 , 15 . 2 . 1980, p . 20 . (*) OJ No L 199, 7 . 8 . 1979 , p . 1 . f) OJ No L 22, 30 . 1 . 1982 , p . 53 .